                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-03338-STV

VICTORIA DAWN WRIGHT,

       Plaintiff,

v.

ROBERT J. GESS,

       Defendant.


                                          ORDER

Entered By Magistrate Judge Scott T. Varholak

       This matter is before the Court on four Motions filed by Plaintiff Victoria Wright: (1)

the Motion for Order to CDOC/CDOC-DWCF Director of Clinical and Correctional

Services to Provide Medical Care, Pain Management, Treatment Plan(s) Regarding

Plaintiff’s 9/25/2018 Sustained Injuries and Order for 2nd Medical Opinion by Non-CDOC

Medical Expert (the “Motion for TRO”) [#64]; (2) two Motions regarding submission of an

accurate copy of a Colorado Department of Corrections (“CDOC”) administrative

regulation (“AR”) (the “AR Motions”) [##70, 73]; and (3) a motion regarding whether

Plaintiff has been provided with adequate supplies for Court filings (the “Supplies Motion”)

[#71] (collectively, the “Motions”).1 The parties have consented to proceed before the


1 “A pro se litigant’s pleadings are to be construed liberally and held to a less stringent
standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110
(10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)). “The Haines rule
applies to all proceedings involving a pro se litigant.” Id. at 1110 n.3. The Court, however,
cannot be a pro se litigant’s advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1
undersigned United States Magistrate Judge for all proceedings, including entry of a final

judgment. [#26, 48, 49] The Court has carefully considered the Motions and related

briefing, the entire case file, the applicable case law, and has determined that neither

further briefing nor oral argument would materially assist the Court in resolving the

Motions. For the following reasons, the Court DENIES the Motions.

      On March 18, 2019, Plaintiff, a prisoner in the custody of the Colorado Department

of Corrections (“CDOC”) at the Denver Women’s Correctional Facility (“DWCF”), filed an

Amended Prisoner Complaint—the operative complaint—that asserted seven causes of

action against 15 separate defendants.      [See generally #16]     Plaintiff’s First Claim

asserted an Eighth Amendment excessive force claim against various DWCF officers,

including Defendant Sergeant Robert J. Gess, based upon an incident that occurred on

September 25, 2018. [#17 at 3] Plaintiff’s Second Claim asserted a due process violation

against various prison officials. [Id. at 6] Plaintiff’s Third Claim asserted an Eighth

Amendment medical treatment claim against various DWCF officials and health care staff

based upon allegedly inadequate medical treatment, including with regard to the injuries

Plaintiff allegedly suffered as a result of the September 25, 2018 incident. [Id. at 7-8]

Plaintiff’s Fourth Claim alleged unspecified violations of her First Amendment rights by

various DWCF officers. [Id. at 9] Plaintiff’s Fifth Claim asserted a First Amendment

violation against the warden of DWCF based upon an alleged denial of access to free

postage. [Id. at 10] Plaintiff’s Sixth Claim asserted a religious freedom and equal


(10th Cir. 2008). Moreover, pro se parties must “follow the same rules of procedure that
govern other litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (quoting
Green v. Dorrell, 969 F.2d 915, 917 (10th Cir.1992)).
                                            2
protection violation against the warden. [Id. at 10-11] Plaintiff’s Seventh Claim alleged

that the chairperson of the Colorado Board of Parole denied Plaintiff access to the courts.

[Id. at 12] On March 29, 2019, Senior District Judge Lewis T. Babcock issued an order

dismissing all of Plaintiff’s claims, except the excessive force claim as alleged against

Sergeant Gess in his individual capacity and drew that claim to a presiding judge. [#17]

       The Motion for TRO seeks an Order requiring the CDOC/CDOC-DWCF Director

of Clinical and Correctional Services to provide Plaintiff medical care and access to a

second medical opinion from a non-CDOC medical expert for injuries Plaintiff allegedly

sustained as a result of the September 25, 2018 incident, upon which her excessive force

claim is premised. [#64] The Motion thus appears to seek the issuance of a temporary

restraining order (“TRO”) against a non-party to the action—i.e., the CDOC/CDOC-DWCF

Director of Clinical and Correctional Services.2

       The issuance of a temporary restraining order (“TRO”) is subject to the Court’s

discretion. See Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1205 (10th Cir. 2003).




2 In the Motion, Plaintiff confirms that she is “NOT attempting to repetition the Courts and
or succeed regarding [her previously asserted and dismissed] . . . 8th Amend[ment]
claim(s).” [#64 at 1 (emphasis in original)] Instead, Plaintiff seems to contend that the
relief sought relates to her existing excessive force claim against Sergeant Gess, because
the injuries for which she seeks treatment allegedly arose out of Sergeant Gess’s use of
excessive force on September 25, 2018. [Id. at 1-2] There is no indication in the operative
complaint or the Motion, however, that Sergeant Gess is in a position to provide Plaintiff
access to the medical treatment she seeks. To the contrary, based upon the record, it
appears that Sergeant Gess is no longer even an employee of CDOC. [See #21]
Moreover, the Motion expressly seeks an Order requiring the CDOC/CDOC-DWCF
Director of Clinical and Correctional Services, not Sergeant Gess, to provide Plaintiff
access to medical care and a second opinion. [#64 at 1]
                                             3
Pursuant to Fed. R. Civ. P. 65(b)(1), a TRO may be issued without notice to the adverse

party or its attorney only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that
       immediate and irreparable injury, loss, or damage will result to the movant
       before the adverse party can be heard in opposition; and (B) the movant’s
       attorney certifies in writing any efforts made to give notice and the reasons
       why it should not be required.

Injunctive relief is intended to preserve the status quo until a final determination of the

parties’ rights can be reached. See Otero Sav. and Loan Ass’n v. Fed. Reserve Bank of

Kan. City, 665 F.2d 275, 277 (10th Cir. 1981).

       To succeed on her request for a TRO, Plaintiff must establish: (1) that there is a

substantial likelihood that she will prevail on the merits; (2) that, if the injunction is denied,

irreparable injury to Plaintiff will result; (3) Plaintiff’s threatened injury outweighs whatever

damage the TRO may cause to the opposing party; and (4) the public interest would not

be adversely affected by the TRO. See Soskin v. Reinertson, 260 F. Supp. 2d 1055,

1057 (D. Colo. 2003). Granting a temporary restraining order is extraordinary relief. See

id.; Taxsalelists.com, LLC v. Rainer, No. 09-cv-02898 REB-KMT, 2009 WL 4884273, at

*1 (D. Colo. Dec. 11, 2009). The right to such relief must be clear and unequivocal.

Doubleclick Inc. v. Paikin, 402 F. Supp. 2d 1251, 1254 (D. Colo. 2005).

       Where, as here, a party seeks an injunction against a non-party, “it [ ] heightens

the hurdle that must be cleared to obtain the injunction: not only must the motion advance

considerations satisfying the traditional injunction factors noted above but those

considerations must also constitute the ‘appropriate circumstances’ . . . to justify issuing

an injunction against a non-party.” Andrews v. Andrews, 160 F. App’x 798, 800 (10th Cir.


                                                4
2005). Such “appropriate circumstances” require the non-party to be “in a position to

frustrate [or facilitate] the implementation of a court order or the proper administration of

justice.” Id. at 799 (quoting United States v. New York Tel. Co., 434 U.S. 159, 174

(1977)).

       Plaintiff has not addressed—let alone demonstrated—any of the factors necessary

to satisfy her heavy burden to obtain a TRO. The Motion also fails to make a showing

that the CDOC/CDOC-DWCF Director of Clinical and Correctional Services is “in a

position to frustrate [or facilitate] the implementation of a court order or the proper

administration of justice.” Nor does it appear likely that Plaintiff would be able to do so.

       Instead, Plaintiff’s Motion for TRO appears to be based upon allegations that

Plaintiff’s “serious medical needs” are not being adequately treated by DWCF—i.e., an

Eighth Amendment claim against DWCF. [#64 at 3] As previously noted, however, the

Eighth Amendment claim asserted in Plaintiff’s operative complaint was dismissed and

Plaintiff contends that she is not attempting to revive that claim through the Motion (nor

would that be procedurally proper). Any request for medical treatment from CDOC and

DWCF thus is unrelated to any remaining claim, cannot be provided by the only remaining

defendant, and thus is not the appropriate subject for an injunction in this lawsuit.

Accordingly, the Motion for TRO [#64] is DENIED.

       The remaining Motions also lack merit. As to the AR Motions, Plaintiff contends

that Sergeant Gess has filed an inaccurate and incomplete version of CDOC

Administrative Regulation 850-04, which sets forth the formalized grievance process that

CDOC inmates must follow to properly exhaust their administrative remedies. [#70; see


                                              5
also #73; #59 at 5-6] Sergeant Gess attached AR 850-04 to his reply in support of his

Motion to Dismiss. [#59-2] First, the Court notes that there is no indication that the exhibit

containing AR 850-04 is in any way inaccurate or incomplete, and the Court accepts

Sergeant Gess’ representation of the accuracy of that exhibit. But regardless, the Court

denied Sergeant Gess’ Motion to Dismiss, including to the extent it argued that Plaintiff

failed to exhaust her administrative remedies, and accordingly any argument or claim

Plaintiff may have with respect to the submission of AR 850-04 is moot. For these

reasons, the AR Motions [##70, 73] are DENIED.

       Finally, in the Supplies Motion, Plaintiff seeks an order from the Court to ensure

she is afforded access to adequate supplies in order to litigate her case, including paper,

envelopes, and pens. Plaintiff’s numerous filings in this matter undermine any claim that

she has not had access to necessary supplies, and the Court concludes that Plaintiff has

not faced any supplies shortages impacting her access to the Court, or ability to litigate

her case. Accordingly, the Supplies Motion [#71] is DENIED.

       For the foregoing reasons, Plaintiff’s Motion for TRO [#64], AR Motions [##70, 73],

and Supplies Motion [#71] are DENIED. In light of the Court’s ruling on the Motion to

Dismiss [#74], the stay of this case is lifted, and the Status Conference set for

November 12, 2019 at 9:00 AM in Courtroom A-402 is converted to a Scheduling

Conference.     Plaintiff and, if applicable, her case manager, may participate in the

conference by calling the Court at 303.335.2365 at the scheduled time. On or before

October 29, 2019, the parties shall file a joint proposed scheduling order in the form

required pursuant to D.C.COLO.LCivR 16.2. A copy of the instructions for the preparation


                                              6
of the proposed scheduling order and the required form can be downloaded from the

court’s website at www.cod.uscourts.gov. The Clerk of Court is directed to mail a copy

of this order, along with a copy of the instructions for the preparation of the proposed

scheduling order and the template proposed scheduling order form to Plaintiff.




DATED: September 18, 2019                      BY THE COURT:


                                               s/Scott T. Varholak
                                               United States Magistrate Judge




                                           7
